Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tecarlos Derille Smith appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 7:04-cr-00040-FL-1 (E.D.N.C. July 1, 2009). We dispense with oral argument because the facts and legal contentions are *857adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.